[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 04-16234                 FEBRUARY 1, 2006
                       ________________________           THOMAS K. KAHN
                                                              CLERK
                   D. C. Docket No. 04-80060-CV-JCP

ALFREDO RAMOS-GOMEZ, on his
own behalf and others similarly
situated,

                                                     Plaintiff-Appellee,

                                  versus

EDUCATION DEVELOPMENT CENTER, INC.,
a Florida Corporation
d.b.a. My First Steps Preschool,
NANCY RIVERA-PIEROLA, individually,


                                                     Defendants-Appellants.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________


                            (February 1, 2006)
Before BARKETT and WILSON, Circuit Judges, and CONWAY *, District Judge.

PER CURIAM:

       The Education Development Center, Inc., d.b.a. My First Steps Preschool,

and Nancy Rivera-Pierola (“Defendants”) appeal from an Order enforcing the

settlement agreement resolving the lawsuit brought against them by Alfredo

Ramos-Gomez (“Ramos”) for overtime compensation under the Fair Labor

Standards Act. The settlement agreement required defendants to pay Ramos

$13,000 on a specified date. The agreement also provided that the settlement“shall

remain confidential” and that “neither shall disparage the other.”

       After payment was not timely made, Ramos filed a motion to enforce the

settlement agreement. Defendants’ response acknowledged Ramos’ claim, but

asserted for the first time that Ramos violated the agreement’s confidentiality

provision, and thus materially breached the agreement, by telling some of

Defendants’ employees that “he had, in essence won the case.” The “evidence”

filed by Defendants to support this contention consisted of two documents: (1) a

statement from a Director of Defendants’ operation stating that she had been told

by an unnamed and unidentified employee that Ramos told other unnamed and

unidentified employees that he had “won his case” and “knew how to get money”


       *
         Honorable Anne C. Conway, United States District Judge for the Middle District of
Florida, sitting by designation.

                                               2
from Defendants; and (2) a statement from Lizabeth Gallet, whose connection to

Defendants is unclear, stating that her uncle believes that Ramos “won the case”

against Defendants and that Defendants would have to “cut the hours” of its

employees in order to pay the money owed to Ramos.

      The district court rejected the defendants’ arguments and ordered them to

pay the money due under the agreement. Defendants now appeal and first argue

that the district court erred by failing to hold an evidentiary hearing prior to

ordering payment to Ramos. Second, defendants argue that Ramos breached the

confidentiality provisions of the agreement noted above, and therefore any award

of money due under the agreement should be reduced because of that breach.

      We review a court's decision to enforce a settlement agreement for an abuse

of discretion, See Resnick v. Uccello Immobilien GMBH, Inc., 227 F.3d 1347,

1350 (11th Cir. 2000), and we find none in this case. The district court’s failure to

hold an evidentiary hearing was not clearly erroneous as defendants never

requested such a hearing, nor was the court under any obligation to order one sua

sponte. The district court did not abuse its discretion in granting Ramos’ motion to

enforce payment because the agreement does not clearly state, and the record does

not otherwise overwhelmingly indicate, that the relevant provisions of the

agreement are interdependent and because defendants have failed to adequately



                                            3
support their claim that Ramos breached the contract.

      AFFIRMED.




                                         4